COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00166-CV


Janinne Gilbert                         §   From County Court at Law No. 2

v.
                                        §   of Denton County (CV-2011-01628)
U.S. Bank National Association, as
Trustee For Certificateholders of
Bear Stearns Asset Backed               §   July 17, 2014
Securities I LLC, Asset Backed
Certificates, Series 2007-AC1 Its
Successors and Assigns                  §   Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM